DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final action on application 16/871248 responsive to RCE filed 10/11/2021.   Claims 1-3, 5-10, 12 and 15-24 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 12, 15-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai 2018/0172154 and Bai CN207093744 both cited by applicant .

Regarding claim 1 Nakai shows: A park lock arrangement configured to be used in a park lock system of a vehicle, the park lock arrangement (Fig 1) comprising: an actuating member 15; a park pawl 13 pivotably arranged to move between a park release position (Fig 7) and a park lock position (Fig 1) upon being controlled by the actuating member causing the park pawl to pivot, the park pawl further being arranged with a slide member (where 15 meets 13) against which a lower (in Fig 1) bearing surface of the actuating member 15 is configured to bear, wherein the actuating member 15 moves along a longitudinal direction (left to right in Fig 1) of the park pawl; and 
an actuator support roller 16 against which an upper bearing surface (opposite the lower) of the actuating member is configured to bear, wherein the upper bearing surface of the actuating member is opposed to the lower bearing surface of the actuating member, and which is configured to assist the actuating member 15 in pressing against (paragraph 0028) the slide member of the park pawl to cause the park pawl to pivot, wherein the actuating member is configured to move horizontally from a first position to a second position for controlling the park pawl to pivotally move to the park lock position (Fig 1)  and configured to move horizontally from the second position to the first position for controlling the park pawl to pivotally move to the park release position (unlock side in Fig 1) wherein the actuator support roller 16 decreases frictional force arising when the 

In Nakai the actuator 15 slides on the top of the pawl and there is not a pawl roller as claimed, however pawl mounted rollers are known.  Bai (CN207093744) cited by applicant with translation discloses a parking pawl (7 in Fig 5) with a roller 9 oriented such that it rolls when acted upon by an actuator 4.  
In a parking brake actuation arrangement (Fig 11 and 12) Garabello discloses an actuator (E) and parking pawl (L) where rollers (P1 and P2) are used to reduce friction when the actuating member (E2) moves into contact with the parking pawl (L) for causing the parking pawl to pivot.  
In a parking brake arrangement Lemieux discloses a pawl 56 where roller 116 is used to reduce friction when the actuating member 80 moves into contact with the parking pawl for causing the parking pawl to pivot. 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to add a roller member to the pawl of Nakai as taught by Bai with the motivation provided in Garabello (column 4 lines 25-35) or Lemieux (Column 4 lines 30-35) to reduce frictional force and wear involved in actuating the parking lock pawl. 

Regarding claim 2 comprising: a spring arrangement (Bai 22 in Fig 5) arranged to move the park pawl to the park release position (upwards page 3 of translation) upon the 

Regarding claim 3 (Bai further shows) wherein the spring arrangement comprises a return spring 22 configured to be attached to the park pawl in one end (Fig 5) and attached to the vehicle in another end.

Regarding claim 5 further comprising an actuator (Nakai 30) connected to the actuating member and being configured to cause the park pawl to pivot.

Regarding claim 6 further comprising: an actuator rod (Nakai 14) via which the actuator is connected to the actuating member.

Regarding claim 7 (Nakai) the actuating member 15 is slidably arranged (compressing spring 17) on the actuator rod 14.

Regarding claim 8 (Nakai) wherein the lower bearing surface of the actuating member is configured to be downwardly inclining in an axial direction from the park pawl 13 to the actuator along the actuator rod (Steps of 15 in Fig 1).

Regarding claim 9 (Nakai) the actuating member 15 comprising: a release section (smaller diameter part of 15), the upper bearing surface of which is configured to bear against the actuator support roller 16 and the lower bearing surface of which is 

Regarding claim 12 (Nakai) wherein the park pawl comprises a lock end 13a configured to move into engagement with a space between two teeth of a parking gear 12 of the vehicle upon the park pawl being moved into the park lock position by the actuating member (shown in Fig 1).

Regarding claim 15 Nakai shows: A vehicle (paragraph 0026), comprising: a park lock system (Fig 1) , comprising: an actuating member 15; a park pawl 13 pivotably arranged to move between a park release position (Fig 7) and a park lock position (Fig 1) upon being controlled by the actuating member causing the park pawl to pivot, the park pawl further being arranged with a slider member (top of pawl 13) against which a lower bearing surface of the actuating member is configured to bear (Fig 1), wherein the actuating member moves along a longitudinal direction (Left to right in Fig 1) of the park pawl; and 
an actuator support roller 16 against which an upper bearing surface (opposite the lower) of the actuating member is configured to bear and which is configured to assist slider member of the park pawl to cause the park pawl to pivot, wherein the actuating member is configured to move horizontally from a first position to a second position for controlling the park pawl to pivotally move to the park lock position (Fig 1) and configured to move horizontally from the second position to the first position for controlling the park pawl to pivotally move to the park release position wherein the actuator support roller 16 decreases frictional force arising when the actuating member moves into contact with the park pawl for causing the park pawl to pivot.

In Nakai the actuator 15 slides on the top of the pawl and there is not a pawl roller as claimed, however pawl mounted rollers are known.  Bai (CN207093744) cited by applicant with translation discloses a parking pawl (7 in Fig 5) with a roller 9 oriented such that it rolls when acted upon in the longitudinal direction of the pawl.   

In a parking brake actuation arrangement (Fig 11 and 12) Garabello discloses an actuator (E) and parking pawl (L) where rollers (P1 and P2) are used to reduce friction when the actuating member (E2) moves into contact with the parking pawl (L) for causing the parking pawl to pivot (Column 4, lines 25-35).  

In a parking brake arrangement Lemieux discloses a pawl 56 where roller 116 is used to reduce friction when the actuating member 80 moves into contact with the parking pawl for causing the parking pawl to pivot. 



Regarding claim 16 (Bai further shows) the park lock system further comprises: a spring arrangement 22 arranged to move the park pawl to the park release position upon the actuating member not causing the park pawl to pivot to the park lock position.

Regarding claim 17 (Bai further shows) the spring arrangement comprises a return spring 22 configured to be attached to the park pawl in one end and attached to the vehicle in another end. (Fig 5)

Regarding claim 18, (Nakai further shows) wherein the park lock system further comprises an actuator 30 connected to the actuating member and being configured to cause the park pawl to pivot.

Regarding claim 19 (Nakai further shows) wherein the park lock system further comprises: an actuator rod 14 via which the actuator is connected to the actuating member.

Regarding claim 20 (Nakai further shows) wherein the actuating member is slidably arranged (compressing spring 17) on the actuator rod 14.

Regarding claim 21 (Nakai further shows) wherein the lower bearing surface of the actuating member 15 is configured to be downwardly inclining (steps in Fig 1) in a direction from the park pawl to the actuator.

Regarding claim 22 (Nakai further shows) wherein the actuating member 15 comprises: a release section (smaller diameter), the upper bearing surface of which is configured to bear against the actuator support roller 16 and the lower bearing surface of which is configured to bear against the roller member (as modified by Bai) when the park pawl is in the park release position; and a lock section (larger diameter engaged in Fig 1), the upper bearing surface of which is configured to bear against the actuator support roller 16 and the lower bearing surface of which is configured to bear against the roller member (as modified by Bai) when the park pawl is in the park lock position, wherein the lower bearing surface is configured to be downwardly inclining from the release section (small diameter) to the lock section (larger diameter).

Regarding claim 24 (Nakai further shows) wherein the park pawl 13 comprises a lock end 13a configured to move into engagement with a space between two teeth of a parking gear 12 of the vehicle upon the park pawl being moved into the park lock position by the actuating member. (Fig 1)

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai 2018/0172154 in view of Bai CN207093744 and further in view of Garabello  as applied to claims 1 and 15 above, and further in view of Yamamoto 2006/0163024 previously applied.

Regarding claims 10 and 23 Nakai discloses a non-planar top surface.   However in a parking lock Yamamoto discloses a planar top surface of actuator 74 member supported by support surface 72 as it moves pawl 71 wherein the upper bearing surface of the actuating member 74 is configured to be planar.  
It would have been obvious to one of ordinary skill in the art to make the top surface of the actuator member of Nakai planar as taught by Yamamoto placing all of the camming action on the lower surface as in Yamamoto.

Response to Arguments
Applicant’s arguments of 10/11/2021 have been considered.

On page 8 of applicant’s remarks applicant argues that “Bai fails to disclose that the parking cam 4 is configured to move horizontally from a first position to a second position”   Examiner agrees with this statement however Nakai already shows an actuator 15 configured to move horizontally from a first position (see Fig 2 where actuator connection 20 has moved to the unlock side which would move actuator 15 to the right in Fig 1) to a second position (Fig 1) and so does not rely upon Bai to show this feature.
On page 8 applicant also argues that “Bai does not appear to disclose or teach that the pawl roller can function as decreasing the frictional force arising when the parking cam 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fort 2005/0044979 discloses a parking pawl actuator with an upper roller 22 and a lower roller 22 on a pivotable pawl like actuator member 54 where a horizontally movable actuator member 28 wherein the actuating member 28 is configured to move horizontally from a first position to a second position to control the parking pawl.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855.  The examiner can normally be reached on Mon-Wed 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A MANLEY/ Primary Examiner, Art Unit 3659